DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 12, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al (US 20110124410).

As to claim 1, Mao discloses an imager configured to capture images of a scene (FIGS. 1-3), the imager comprising: 
a. a single infrared camera creating a digital image with infrared scene information (FIG. 3, IR camera 220; see [0076]); 
b. a single visible camera creating a digital image with visible scene information (FIG. 3, RGB camera 226; see [0077]); and 
c. a processor configured to process one of the digital image with infrared scene information or the digital image with visible scene information (FIG. 14; see [0093] and [0123]),  
wherein the processing includes calculating a distance of an object in the scene from the imager using one of the digital image with infrared scene information or the digital image with visible scene information (see [0093], The IR camera 220 captures an IR image of the IR projection, which is then analyzed to determine the distance Z of the controller 100 from the display 106) and modifying an output from the imager related to the other of the digital image with infrared scene information or the digital image with visible scene information based on the calculated distance (see [0093], As the distance Z and relative orientation of the controller 100 are known from the IR image analysis, the RGB image can be analyzed to determine the dimensions of the display 106. More specifically, the dimensions can be determined by analyzing the size and perspective distortion of the display in the RGB image [i.e. modifying an output from the imager] in view of the known distance Z and relative orientation of the controller 100).

As to claim 8, Mao further discloses wherein the infrared scene information is used by the processor to modify the digital image with visible scene information (see [0093]).

As to claim 9, Mao further discloses wherein both the infrared camera and the visible camera are located on one physical device (FIG. 3).

As to claim 10, Mao further discloses wherein a field of view of the infrared camera and a field of view of the visible camera are greater than 80° (see [0076]-[0077]).

As to claim 12, Mao discloses an imager configured to capture images of a scene (FIGS. 1-3), the imager comprising: 
a. a single infrared camera creating a digital image with infrared scene information (FIG. 3, IR camera 220; see [0076]);  
b. a single visible camera creating a digital image with visible scene information (FIG. 3, IR camera 220; see [0076]); and 
c. a processor configured to process one of the digital image with infrared scene information or the digital image with visible scene information (FIG. 14; see [0093] and [0123]),  
wherein at least one of the digital image with infrared scene information or the digital image with visible scene information has image distortion to create at least one zone of interest (see [0082], [0090], [0112]), and wherein the processing includes calculating a distance of an object in the scene from the imager using one of the digital image with infrared scene information or the digital image with visible scene information (see [0093], The IR camera 220 captures an IR image of the IR projection, which is then analyzed to determine the distance Z of the controller 100 from the display 106) and modifying an output from the imager related to the other of the digital image with infrared scene information or the digital image with visible scene information based on the calculated distance (see [0093], As the distance Z and relative orientation of the controller 100 are known from the IR image analysis, the RGB image can be analyzed to determine the dimensions of the display 106. More specifically, the dimensions can be determined by analyzing the size and perspective distortion of the display in the RGB image [i.e. modifying an output from the imager] in view of the known distance Z and relative orientation of the controller 100).

As to claim 17, Mao further discloses wherein the infrared scene information is used by the processor to modify the digital image with visible scene information (see [0093]).

As to claim 18, Mao further discloses wherein both the infrared camera and the visible camera are located on one physical device (see FIG. 3).

As to claim 19, Mao further discloses wherein a field of view of the infrared camera and a field of view of the visible camera are greater than 80° (see [0076]-[0077]).

As to claim 21, method claim 21 correspond to apparatus claim 1, recites the same features as those recited in claim 1 and is therefore rejected for the same reasons as those used above in rejecting claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 20110124410) in view of Liu et al (US 10819905).

As to claim 2, Mao fails to explicitly disclose wherein the digital image with visible scene information has a higher number of pixels than the digital image with infrared scene information.
However, Liu teaches wherein the digital image with visible scene information has a higher number of pixels than the digital image with infrared scene information (FIG. 4 and col. 15, lines 8-44).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mao using Liu’s teachings to include wherein the digital image with visible scene information has a higher number of pixels than the digital image with infrared scene information in order to provide improved systems and methods for capturing temperature information with high spatial resolution by fusing temperature data recorded by thermal imaging cameras with spatial data recorded by optical cameras (Liu; col. 1, lines 30-67).

As to claim 3, the combination of Mao and Liu further discloses wherein additional information from the higher number of pixels from the digital image with visible scene information is used by the processor to modify the digital image with infrared scene information (Liu; FIG. 6 and col. 17, lines 5-67).

As to claim 13, Mao fails to explicitly disclose wherein the digital image with visible scene information has a higher number of pixels than the digital image with infrared scene information and wherein additional information from the higher number of pixels from the digital image with visible scene information is used by the processor to modify the digital image with infrared scene information.
However, Liu teaches wherein the digital image with visible scene information has a higher number of pixels than the digital image with infrared scene information (FIG. 4 and col. 15, lines 8-44) and wherein additional information from the higher number of pixels from the digital image with visible scene information is used by the processor to modify the digital image with infrared scene information (FIG. 6 and col. 17, lines 5-67).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mao using Liu’s teachings to include wherein the digital image with visible scene information has a higher number of pixels than the digital image with infrared scene information and wherein additional information from the higher number of pixels from the digital image with visible scene information is used by the processor to modify the digital image with infrared scene information in order to provide improved systems and methods for capturing temperature information with high spatial resolution by fusing temperature data recorded by thermal imaging cameras with spatial data recorded by optical cameras (Liu; col. 1, lines 30-67).

Claim(s) 4, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 20110124410) in view of Beck (US 20160093034).

As to claim 4, Mao fails to explicitly disclose wherein the infrared camera is used in the Long Wavelength Infrared waveband.
However, Beck teaches wherein the infrared camera is used in the Long Wavelength Infrared waveband (FIG. 4 and [0067], Long Wave Infrared (LWIR)).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mao using Beck’s teachings to include wherein the infrared camera is used in the Long Wavelength Infrared waveband in order to improve image detail by blending co-registered low light level visible images in a visible region of the electromagnetic spectrum with thermal infrared images (Beck; [0007]-[0009]).

As to claim 11, Mao fails to explicitly disclose wherein the modified output is displayed on a display.
However, Beck teaches wherein the modified output is displayed on a display (FIG. 1, display 20).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mao using Beck’s teachings to include wherein the modified output is displayed on a display in order to improve image detail by blending co-registered low light level visible images in a visible region of the electromagnetic spectrum with thermal infrared images (Beck; [0007]-[0009]).

As to claim 20, claim 20 recites the same features as those recited in claim 11, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 11. 

Claim(s) 6, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 20110124410) in view of Lundberg (US 20120307046).

As to claim 6, Mao fails to explicitly disclose wherein the calculated distance is used to modify an output temperature information of the object.
However, Lundberg teaches wherein the calculated distance is used to modify an output temperature information of the object (see [0030]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mao using Lundberg’s teachings to include wherein the calculated distance is used to modify an output temperature information of the object in order to more accurately measure temperatures of objects at large distances (Lundberg; [0003], [0017] and [0030]).

As to claim 15, claim 15 recites the same features as those recited in claim 6, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 6. 

As to claim 22, method claim 22 correspond to apparatus claim 6, recites the same features as those recited in claim 6 and is therefore rejected for the same reasons as those used above in rejecting claim 6. 

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 20110124410) in view of Qiu et al (US 20200380661).

As to claim 7, Mao fails to explicitly disclose wherein the processing by the processor of the one of the digital image with infrared scene information or the digital image with visible scene information is performed with a neural network algorithm.
However, Qiu teaches wherein the processing by the processor of the one of the digital image with infrared scene information or the digital image with visible scene information is performed with a neural network algorithm (see FIG. 2 and [0044]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mao using Qiu’s teachings to include wherein the processing by the processor of the one of the digital image with infrared scene information or the digital image with visible scene information is performed with a neural network algorithm in order to optimize depth information (Qiu; [0003]).

As to claim 16, claim 16 recites the same features as those recited in claim 7, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 7. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482